NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PETER C. NWOGU, DOING BUSINESS AS,
ENVIRONMENTAL SAFETY CONSULTANTS, INC.,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defen,dant-Appellee.
2011-5015 `
Appea1 from the United States Court of Federa1
C1aims in case no. 09-CV-268, Judge Marian B1ank Horn.
ON MOTION
ORDER
Peter C. NWogu moves without opposition to file his
reply brief out of time.
Upon consideration thereof
IT ls OR1)ERED THAT:
The motion is granted The reply brief is accepted for
fi1ing.

moon v. Us 2
FoR THE CoURT
SEP 2 7  /s/ J an H0rba1y
Date J an Horba1y
CIerk
cc: YaW Akuoko, Esq.
David F. D’Alessandris, Esq.
S2° “-S¢s22§§SE,H2avS;°“
SEP 2 7 2011
.lAN HORBALY
CLERK